Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/26/2021 has been entered. Claims 1, 6, and 11-13 are currently amended.  Claims 4-5 are currently cancelled.  Claims 34-35 are added in the application. Claims 1-3, 6-14, 17-18, 27, 31-35 are pending with claims 14, 17-18, 27, and 31-33 withdrawn from consideration.  The amendment necessitates new grounds of rejection set forth in this office action.
s
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 35 and 36 been renumbered 34 and 35.

Response to Arguments
Applicant’s argument, see page 6, filed on 1/26/2021, with respect to IDS submitted on 10/24/2018 has been fully considered and is persuasive.  The IDS has been considered.

Applicant’s argument, see page 6, filed on 1/26/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant’s argument, see page 7, filed on 1/26/2021, with respect to 103 rejection over Schaffer in view of Tipnis has been fully considered but is not persuasive.
In response to applicant's argument that Tipnis teaches different amount of Mn and is silent about biodegradability, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tipnis teaches that addition of sulfur and selenium can be beneficial to machinability (col.1 ln. 58-64), which is pertinent to the particular problem with which the applicant was concerned (the MnX secondary phase provides enhanced machinability [0057]).

Applicant’s argument, see page 7-8, filed on 1/26/2021, with respect to 103 rejection over Schaffer in view of Jeremy and Bayer has been fully considered and is persuasive.  This specific 103 rejection is withdrawn.

Applicant’s argument, see page 8, filed on 1/26/2021, with respect to 103 rejection over Schaffer in view of Jeremy and Ito has been fully considered but is not persuasive.
In response to applicant's argument that Ito teaches different amount of Mn and is silent about biodegradability, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed feature of forming a manganese sulfide/selenium secondary phase comes from addition of sulfur/selenium to steel, not necessarily related to biodegradability.  Shaffer, Jeremy and Ito are all in the same field of endeavor of steel making.  According to Ito, the claimed manganese sulfide/selenium secondary phase will be obtained as long as sulfur is added to the steel with Mn in it.  Therefore, the claimed feature is obvious.

Applicant’s argument, see page 8-9, filed on 1/26/2021, with respect to 103 rejection over Hermawan in view of Tipnis has been fully considered but is not persuasive.
In response to applicant's argument that Tipnis teaches different amount of Mn and is silent about biodegradability, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tipnis teaches that addition of sulfur and selenium can be beneficial to machinability (col.1 ln. 58-64), which is pertinent to the particular problem with which the applicant was concerned (the MnX secondary phase provides enhanced machinability [0057]).

Applicant’s argument, see page 9, filed on 1/26/2021, with respect to 103 rejection over Hermawan in view of Jeremy and Ito has been fully considered but is not persuasive.
In response to applicant's argument that Ito teaches different amount of Mn and is silent about biodegradability, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed feature of forming a manganese sulfide/selenium secondary phase comes from addition of sulfur/selenium to steel, not necessarily related to biodegradability.  Hermawan, Jeremy and Ito are all in the same field of endeavor of steel making.  According to Ito, the claimed manganese sulfide/selenium secondary phase will be obtained as long as sulfur is added to the steel with Mn in it.  Therefore, the claimed feature is obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer (US 20170360998 A1), in view of Tipnis (US 3933480 A); and alternatively, in view of Jeremy (“21 Chemical Elements and Effects on Steel Mechanical Properties”, https://www.linkedin.com/pulse/21-chemical-elements-effects-steel-mechanical-properties-jeremy-he, 2015), and further in view of Ito et al (“Formation of Manganese Sulfide in Steel”, Transactions ISIJ, Vol. 21, 1981).

Regarding claim 1, Schaffer teaches a biodegradable alloy wire for medical devices including implant (0006) containing 65% of Fe and 34.95% of Mn (Table 1-1 Trial No. 7).  Schaffer is silent about sulfur and selenium.  However, Tipnis teaches a method of making stainless steel having improved machinability by adding sulfur and selenium (abstract). Addition of sulfur and selenium can be beneficial to machining properties in essentially all kinds of steel, and such additions of sulfur or selenium, for instance, in the amounts of 0.15% or more have been employed in stainless types 303, 416 and 430F to provide the basis for rating such types as machinable (column 1 line 58-64).  "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143). Tipnis’ teaching of addition of sulfur and selenium to improve machinability is pertinent to the particular problem with which the applicant was concerned (the MnX secondary phase provides enhanced machinability [0057]). Therefore, it would have been obvious to one of ordinary skill to apply Tipnis’ teaching and add sulfur and/or in the amount of 0.15% or more to improve machinability in Schaffer’s method.  The 0.15% is within the claimed range of at least 0.01%. 
In addition, Jeremy teaches that “Sulfur is normally regarded as an impurity”, “Its content is limited to 0.05% in steels” (paragraph 4). Therefore, the claimed 0.01% of sulfur is within the impurity limit; and Schaffer’s steel alloy obviously contains this amount of sulfur.  In addition, Jeremy teaches that alloying additions of sulfur in amounts from 0.10% to 0.30% will tend to improve the machinability of a steel. Such types may be referred to as "resulfurized" or "freemachining".  "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Jeremy’s teaching of addition of sulfur and selenium to improve machinability is pertinent to the particular problem with which the applicant was concerned (the MnX secondary phase provides enhanced machinability [0057]). Therefore, it would have been obvious to one of ordinary skill to apply Jeremy’s teaching and add sulfur in the amount of 0.1-0.3% to improve machinability.  The 0.1-0.3% is within the claimed range of at least 0.01%.   Jeremy also teaches that selenium is “[T]ypically not desirable in cutlery steel. Added to improve machinability. Similar with Sulfur, in the same chalcogen group” (paragraph 21).  Therefore, it would have been obvious to one of ordinary skill to apply Jeremy’s teaching and add selenium to improve machinability in a similar way as adding sulfur.
Schaffer teaches that “the wire products resulting from this final mechanical conditioning maintain their anti-ferromagnetic properties” (0086), meeting the claimed nonmagnetic feature.
Schaffer is silent about the manganese sulfide/selenium secondary phase due to addition of sulfur or selenium to the Fe-Mn steel.  However, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112).  Since Schaffer in view of Tipnis or in view of Jeremy teaches the similar product as the current invention, the characteristic of manganese sulfide/selenium secondary phase is prima facie obvious.  In addition, Tipnis teaches three types of globular phases of manganese sulfide in Fig. 1, 2, and 3 (column 7 line 67).  Tipnis teaches the selenium inclusion is similar to sulfur, forming globular, i.e., ellipsoidal shape (column 8 line 1-12).  Therefore, the claimed manganese sulfide secondary phase and manganese selenium secondary phase are prima facie obvious in the teachings of Shaffer in view of Tipnis.  In addition, Ito teaches formation of manganese sulfide in steel (title).  Ito teaches that manganese sulfide form particles over about 2 µm in diameter (page 478 paragraph 2).  Particles are separate phase from the steel main phase.  Therefore the claimed manganese sulfide secondary phase is prima facie obvious in the teachings of Shaffer in view of Tipnis or Jeremy.
The term of “suitable for use in a medical implant” is purpose or intended use.  "[W]here a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (MPEP 2111.02).  Since the claim defines a complete structure of Fe-Mn alloy, the term of “suitable for use in a medical implant” is not a claim limitation.
Thus, all claim limitations are obvious over Shaffer in view of Tipnis or Jeremy.

Regarding claim 2, Schaffer teaches a biodegradable alloy wire containing 0% of Cr (Table 1-1 Trial No. 7), falling within the claimed “substantially free of chromium”.

Regarding claim 3, Schaffer teaches a biodegradable alloy wire containing no nickel (Table 1-1 Trial No. 7), falling within the claimed “substantially free of nickel”.

Regarding claim 6, to ensure quality product, the claimed feature of sulfur dispersed equally in Schaffer’s biodegradable alloy is prima facie obvious.

Regarding claim 7, Schaffer’s steel alloy contains 65% of Fe (Table 1-1 Trial No. 7), falling within the claimed range of “at least 60% iron by weight”.

Regarding claim 8, Schaffer’s steel alloy contains 34.95% of Mn (Table 1-1 Trial No. 7), falling within the claimed range of “at least 30% manganese by weight”.

Regarding claim 9, Schaffer teaches the alloy wire is made through casting (0101), meeting the claimed cast product.

Regarding claim 10, Schaffer teaches a different measurement method of degradation rate from the current invention due to different sample shape (Table 2-1 and 3-1); and the numbers are not directly correlated.  However, Schaffer teaches “Particular metals or metal alloys may be selected to provide a desired biodegradation rate” (0012).  Since the material from Schaffer in view of Tipnis is substantially similar to the current invention, the claimed degradation rate number is prima facie obvious.

Regarding claim 11 and 12, Tipnis teaches sulfur and/or selenium concentration of 0.15% or more (column 1 line 58-64), overlapping the claimed ranges of 0.01-0.35% and 0.01-0.2%, respectively.

Regarding claim 13, Tipnis teaches the selenium concentration is preferably 0.05% (column 9 line 51), falling within the claimed range of 0.02% to 0.10%.

Regarding claim 35, Tipnis teaches three types of globular phases of manganese sulfide in Fig. 1, 2, and 3 (column 7 line 67).  Tipnis teaches the selenium inclusion is similar to sulfur, forming globular, i.e., ellipsoidal shape (column 8 line 1-12).  Therefore, the claimed MnX secondary phase in the form of globular inclusions is prima facie obvious.

Regarding claim 36, Tipnis teaches the globular phases have lengths range of 2 to 20 or 30 microns (with instances up to 50 or even 80) (col.13, ln.47, Fig. 1-3 and 6-7), overlapping the claimed diameter of about 1 micron to 20 micron.

Claims 1-3, 6-13 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hermawan et al (Degradable metallic biomaterials: Design and development of Fe–Mn alloys for stents”, May 2009 in Wiley InterScience (www.interscience.wiley.com). DOI: 10.1002/jbm.a.32224), in view of Tipnis (US 3933480 A).
Regarding claim 1, Hermawan teaches biodegradable Fe-Mn alloy for implantation.  The Fe35Mn alloy contains 35.3% of Mn and rest being Fe and minor elements (Table II).  The alloy is antiferromagnetic (page 2 column 2 paragraph 3). Hermawan is silent about sulfur and selenium.  However, Tipnis teaches a method of making stainless steel having improved machinability by adding sulfur and selenium (abstract). Addition of sulfur and selenium can be beneficial to machining properties in essentially all kinds of steel, and such additions of sulfur or selenium, for instance, in the amounts of 0.15% or more have been employed in stainless types 303, 416 and 430F to provide the basis for rating such types as machinable (column 1 line 58-64).  "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Tipnis’ teaching of addition of sulfur and selenium to improve machinability is pertinent to the particular problem with which the applicant was concerned (the MnX secondary phase provides enhanced machinability [0057]).  Therefore, it would have been obvious to one of ordinary skill to apply Tipnis’ teaching and add sulfur and/or in the amount of 0.15% or more to improve machinability in Hermawan’s method.  The 0.15% is within the claimed range of at least 0.01%.
Hermawan is silent about the manganese sulfide/selenium secondary phase due to addition of sulfur or selenium to the Fe-Mn steel.  However, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112).  Since Hermawan in view of Tipnis teaches the similar product as the current invention, the characteristic of manganese sulfide/selenium secondary phase is prima facie obvious.  In addition, Tipnis teaches three types of globular phases of manganese sulfide in Fig. 1, 2, and 3 (column 7 line 67).  Tipnis teaches the selenium inclusion is similar to sulfur, forming globular, i.e., ellipsoidal shape (column 8 line 1-12).  Therefore, the claimed manganese sulfide secondary phase and manganese selenium secondary phase are prima facie obvious in the teachings of Hermawan in view of Tipnis.
The term of “suitable for use in a medical implant” is purpose or intended use.  "[W]here a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (MPEP 2111.02).  Since the claim defines a complete structure of Fe-Mn alloy, the term of “suitable for use in a medical implant” is not a claim limitation.
Thus, all claim limitations are obvious over Hermawan in view of Tipnis.

Regarding claim 2, Hermawan teaches a biodegradable alloy Fe35Mn containing no Cr (Table II), falling within the claimed “substantially free of chromium”. 
 
Regarding claim 3, Hermawan teaches a biodegradable alloy Fe35Mn containing no nickel (Table II), falling within the claimed “substantially free of nickel”.

Regarding claim 6, to ensure quality product, the claimed feature of sulfur dispersed equally in Hermawan’s biodegradable alloy is prima facie obvious.

Regarding claim 7, Hermawan’s steel alloy Fe35Mn contains about 64% of Fe (Table II), falling within the claimed range of “at least 60% iron by weight”.

Regarding claim 8, Hermawan’s steel alloy Fe35Mn contains 35.3% of Mn (Table II), falling within the claimed range of “at least 30% manganese by weight”.

Regarding claim 9, Hermawan teaches the alloy wire is made through powder metallurgy (page 3 column 1 paragraph 1), meeting the claimed powder metallurgy product.

Regarding claim 10, Hermawan teaches a different measurement method of degradation rate from the current invention (Table V); and the numbers are not directly correlated.  However, since the material from Hermawan in view of Tipnis is substantially similar to the current invention, the claimed degradation rate number is prima facie obvious.

Regarding claim 11 and 12, Tipnis teaches sulfur and/or selenium concentration of 0.15% or more (column 1 line 58-64), overlapping the claimed ranges of 0.01-0.35% and 0.01-0.2%, respectively.

Regarding claim 13, Tipnis teaches the selenium concentration is preferably 0.05% (column 9 line 51), falling within the claimed range of 0.02% to 0.10%.

Regarding claim 35, Tipnis teaches three types of globular phases of manganese sulfide in Fig. 1, 2, and 3 (column 7 line 67).  Tipnis teaches the selenium inclusion is similar to sulfur, forming globular, i.e., ellipsoidal shape (column 8 line 1-12).  Therefore, the claimed MnX secondary phase in the form of globular inclusions is prima facie obvious.

Regarding claim 36, Tipnis teaches the globular phases have lengths range of 2 to 20 or 30 microns (with instances up to 50 or even 80) (col.13, ln.47, Fig. 1-3 and 6-7), overlapping the claimed diameter of about 1 micron to 20 micron.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734